 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   ELIJAH LEE MILLER,                         Case No. 5:18-cv-02608-JVS (MAA)
12
                         Plaintiff,
                                                ORDER ACCEPTING FINDINGS
13          v.
                                                AND RECOMMENDATIONS OF
14   JOSEF D. MILLER, et al.,                   UNITED STATES MAGISTRATE
                                                JUDGE
15
                         Defendants.
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the other
18   records on file herein, and the Report and Recommendation of United States
19   Magistrate Judge. Further, the time for filing objections has expired and no
20   objections have been made. The Court accepts the findings and recommendations
21   of the Magistrate Judge and adopts them as its own findings and conclusions.
22         IT IS THEREFORE ORDERED that the Complaint be dismissed without
23   prejudice.
24

25   DATED: May 15, 2019
26                                         ____________________________________
27
                                                     JAMES V. SELNA
                                             UNITED STATES DISTRICT JUDGE
28
